DETAILED ACTION   

1.	The Office Action is in response to Application 17294956 filed on 05/18/2021. Claims 1-8 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17294956 filed on 05/18/2021.

Priority #			 Filling Data			 Country
2018-218458		             2018-11-21			  JP

Claim Rejections - 35 USC § 112(d)


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


6.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depend on independent claim 1 but fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


				Claim Rejections - 35 USC § 112 (b)

7.	The following is a quotation of 35 U.S.C. 112(b):


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	For claim 8, it is dependent on independent claim 1, which is an evaluation device; however, claim 8 as a whole is directed to a non-transitory computer-readable medium having computer-executable instructions. Therefore, it is not clear claim 8 claims a device or a non-transitory medium.

Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 



10.	Claims 1, 7, 8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kazuhisa (JP 2013236134 A).

	Regarding claim 1, Kazuhisa teaches an evaluation device (fig. 2) for evaluating coding quality of coded data of an image for a first viewpoint in a multi-viewpoint image (page 2, The present invention relates to a 3D video quality evaluation apparatus, method, and program; Abstract … The 3D video quality assessment apparatus calculates a coded video quality assessment value immediately after the 3D video is coded), the evaluation device comprising: 
	a processor (fig. 2, component 14); 
	and a storage medium (fig. 2, component 16) having computer program instructions stored thereon, when executed by the processor (page 7, …The operations of the constituent elements of the video quality evaluation apparatus 100 shown in FIG. 3 can be constructed as a program, installed in a computer used as the video quality evaluation apparatus, executed, or distributed via a network.  Furthermore, the constructed program can be stored in a portable storage medium such as a hard disk, a flexible disk, or a CD-ROM, and installed in a computer or distributed), perform to: 
	evaluate coding quality of coded data relating to the first viewpoint by associating a pixel value of an original image for the first viewpoint (as shown in fig. 3; page 5, … determines a video view (a left-eye image or a right-eye image) based on the view_id indicated in the bitstream information…The video frame degradation amount (DF) is calculated in consideration 
	a pixel value obtained from the coded data relating to the first viewpoint, a pixel value of an original image for a second viewpoint that is different from the first viewpoint and a pixel value obtained from coded data relating to the second viewpoint with one another (as shown in fig. 1, the pixel value from base view is different from the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).

 The 3D video quality assessment apparatus calculates a coded video quality assessment value immediately after the 3D video is coded), the evaluation method comprising: 
	 an evaluation step of evaluating coding quality of coded data relating to the first viewpoint by associating a pixel value of an original image for the first viewpoint (as shown in fig. 3; page 5, … determines a video view (a left-eye image or a right-eye image) based on the view_id indicated in the bitstream information…The video frame degradation amount (DF) is calculated in consideration of the propagation state of degradation of the reference frame structure in encoding (see FIG. 1) and stored in the memory 16. However, at the same time (Note. On a display that uses polarized glasses, the left and right eye images are displayed simultaneously, but on a display that uses frame sequential, the images are strictly shifted by 1 / frame rate (for example, In the case of 60fps images for both eyes, the image frame at the time when the misalignment of both eyes was corrected) is considered to be degraded, and either the left or right or both the left and right are degraded video slices….; page 6, …  The encoded video quality calculation unit 21 derives an encoded video quality evaluation value (VQc) from the statistical amount of the information amount for each video frame type acquired from the memory 17 in consideration of the deterioration amount caused only by encoding;), 
	a pixel value obtained from the coded data relating to the first viewpoint, a pixel value of an original image for a second viewpoint that is different from the first viewpoint and a pixel value obtained from coded data relating to the second viewpoint with one another (as shown in fig. 1, the pixel value from base view is different from the pixel value of dependent view; it uses  quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).

Regarding claim 8, Kazuhisa teaches the limitations of claim 1 as discussed above. In addition, Xu further discloses that non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a computer, cause the computer to function as the evaluation device according to claim 1 (page 7, …The operations of the constituent elements of the video quality evaluation apparatus 100 shown in FIG. 3 can be constructed as a program, installed in a computer used as the video quality evaluation apparatus, executed, or distributed via a network.  Furthermore, the constructed program can be stored in a portable storage medium such as a hard disk, a flexible disk, or a CD-ROM, and installed in a computer or distributed).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

        
  
12.	Claims 2, 3 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhisa (JP 2013236134 A) and in view of Eiji  et. al (JP 2011199382 A).   
       
	Regarding claim 2, Kazuhisa teaches the limitations of claim 1 as discussed above. In addition, Kazuhisa further discloses that in the evaluation of the coding quality of the coded data relating to the first viewpoint, by using the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint another (as shown in fig. 1, it uses the pixel value of the original image for the second viewpoint and the pixel value obtained from the coded data relating to the second viewpoint from base view  to evaluate the pixel value of dependent view; it uses pixel value, as suggested in page 3, … quality evaluation value using the 2D video pixel signal;  page 4, The video parameter extraction unit determines a video view of 3D video, determines a video frame type for each view of the 3D video, and if there is degradation in the video frame, the video frame referring to the video frame is degraded. A video frame deterioration amount calculating unit for calculating a video frame deterioration amount as a frame…, video coding schemes represented by MVC (Multi-view coding) have introduced an Inter-view coding technique in which coding is performed in consideration of the similarity between left and right videos).

	Eiji disclose of to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image (as shown in fig. 3, A1 is third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image; page 8, for generating a multi-viewpoint image. Stereo images (L, R) are images from which multi-viewpoint images are generated. Each multi-viewpoint image includes an image assumed to be viewed from each of the four virtual viewpoints existing inside the viewpoint of the image L and the viewpoint of the image R of the stereo image….; in which, L/R are first/second viewpoint and A1 is the third viewpoint).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate to reflect evaluation relating to a third viewpoint that is different from the first viewpoint and the second viewpoint and is not included in images included in the multi-viewpoint image as taught by Eiji as a modification to the device of Kazuhisa for the benefit of selects the generation method of the multi-viewpoint image having the highest evaluation value as the optimal generation method (page 8).

	Regarding claim 3, the combination of Kazuhisa and Eiji teaches the limitations of claim 2 as discussed above. In addition, Eiji further discloses that the third viewpoint is an arbitrary viewpoint included in an aggregate of viewpoints located between the first viewpoint and the second viewpoint (fig. 3, A1 is an arbitrary viewpoint included in an aggregate of viewpoints  to calculate the pixel value of each pixel in the predicted image and the multi-viewpoint image. The sum of absolute differences from the pixel values of each pixel in the corresponding viewpoint image included is calculated.).
	The motivation of combination is the same as in claim 2’s rejection.

Allowable Subject Matter
13.	Claim 4 and its dependent claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
		
The following is a statement of reasons for the indication of allowable subject matters:

For claim 6, the prior art does not disclose or suggest the limitations of “perform to evaluate coding quality of the coded data relating to the first viewpoint, using a value of SE.sub.LBD calculated according to the following evaluation formula: [ Math . ⁢ 1 ] ⁢ SE L ⁢ B ⁢ D = .Math. x = 0 W - 1 ⁢ .Math. y = 0 H - 1 ⁢ ( d ⁡ ( x , y ) 2 + Λ ⁢ d ⁡ ( x , y ) ⁢ d ^ ⁡ ( x , y ) + d ^ ⁡ ( x , y ) 2 ) ⁢ ⁢ where ⁢ ⁢ Λ ∈ [ - 2 , 1 ] where W and H represent a number of pixels in a horizontal direction and a number of pixels in a vertical direction in the original image for the first viewpoint, respectively, and d(x, y) represents a difference value between a pixel value in the original image for the first viewpoint and a pixel value in a decoded image for the first viewpoint and d{circumflex over ( )}(x, y) represents a difference value between a pixel value in the original image for the second viewpoint and a pixel value in a decoded image for the second viewpoint”.

14. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
15.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423